Title: Draft Consular Convention between France and the United States, [before 24 December 1783]
From: 
To: 


          The Franco-American Treaty of Amity and Commerce of 1778 granted each country the right to appoint consuls, vice-consuls,

agents, and commissaries in the ports of the other. Their powers, privileges, and immunities were to be stipulated in a separate agreement. The present document is a draft of the convention that would be signed by Franklin and Vergennes on July 29, 1784, after years of disputes and delays.
          The protracted negotiations began in Philadelphia. In June, 1779, Conrad-Alexandre Gérard, the French minister to the United States, submitted to Congress a plan for regulating the consular service, which Congress referred to committee but never acted on. In September of the following year, Vergennes approached Franklin, hoping he would be authorized to negotiate a consular convention. Franklin had received no such instructions. Because the Americans were unaware of what functions and powers were assigned to consuls in Europe, Franklin suggested that Vergennes send instructions to Gérard’s successor, La Luzerne, and authorize him to negotiate with Congress.
          In July, 1781, La Luzerne submitted to Congress a draft consular convention prepared by Sartine and Vergennes, and requested that

the Americans enter into negotiations “with all possible despatch.” It took a congressional committee five months to review the French draft and arrive at a counterproposal. That document, produced in January, 1782, contained only a few significant changes. The most contentious issue was the jurisdiction of consuls over citizens of their respective nations at sea and on foreign soil, including the power to prevent their emigration. These issues were covered in Articles 12 through 14 of the French proposal. In revising Article 12, Congress limited the consuls’ jurisdiction over their nation’s ships and crews to civil cases, whereas the French draft had given them broad police powers over their nationals. Secretary for Foreign Affairs Robert R. Livingston sent the counterproposal to Franklin on January 26, along with congressional authorization for him to enter into a convention with Louis XVI, unless the king wished for that to take place in the United States. According to Congress’ instructions, Franklin was to “use his discretion as to the words or arrangement of the convention,” while “confining himself to the matter thereof in all respects.” Excepted from this prescription was the Article 6 clause, added by Congress, allowing consuls to maintain chapels in their residences. Livingston made it clear that if Franklin substantively altered the convention, it would have to be returned to Philadelphia for signing.
          Before acting on his instructions, Franklin wanted to consult the American consul Thomas Barclay, who was traveling and would not get back to France until the end of August. In the meantime, Vergennes, who had known about Congress’ instructions since April, was growing impatient. In mid-August he prodded Franklin to begin negotiations on the consular convention. Two weeks later, Barclay returned to Paris.
          Barclay reviewed the counterproposal immediately. His only objection was to Article 3, prohibiting consuls and vice-consuls from trading as merchants. He argued that this provision would exclude the most qualified candidates and force Congress to fund the entire consular service itself. Six weeks later Barclay wrote of his concerns

to Congress, which, upon taking the matter under consideration, was deeply divided over whether to amend or suspend the convention. It ultimately failed to take any action.
          While on the American side the negotiations were hampered by Congress’ irresolution, on the French side they became part of the long-standing rivalry between Vergennes and Castries. It was not obvious who should be in charge. The consular service was part of the naval ministry, but treaty negotiations were handled by the foreign ministry. Accordingly, La Luzerne sent an account of his discussions with Congress to both Vergennes and Castries. Vergennes sharply reminded the minister that he was to report to the foreign ministry only.
          On February 23, 1783, the king promoted Vergennes to chef du conseil royal des finances, effectively making him Castries’ superior. Four days later, Vergennes sent word to Franklin that he was ready to focus on the consular convention. There is no record of when the two men discussed the articles, but on April 15 Franklin reported to Livingston that the convention had “not yet been concluded.” He called Congress’ attention to the importance of Article 3 and urged the delegates to “reconsider” it.
          While Franklin waited for a response from Congress, Castries tried to insert himself into the negotiations. On May 29, 1783, he sent Vergennes his critical analysis of the congressional counterproposal. Probably aware of the ongoing talks between Vergennes and Franklin, Castries emphasized that Franklin’s instructions restricted him to signing the American proposal without substantial changes. He maintained that La Luzerne should conclude the negotiations in Philadelphia, an option that Congress had kept open in its instructions to Franklin. However, Vergennes had long since decided that he and Franklin would sign the convention at Versailles, without any involvement of the ministry of the marine.
          On August 29, just before the United States and France were to sign their definitive peace treaties with England, Vergennes’ premier commis, Gérard de Rayneval, asked William Temple Franklin to

remind his grandfather of the consular convention, which he wished to see completed. With Vergennes determined to sign at Versailles, and Franklin being constrained by Congress not to sign anything with substantive changes, the two were at an impasse. Finally, in mid-December Franklin received Elias Boudinot’s letter of November 1, which, in discussing the economy of employing consuls as diplomatic representatives, tacitly agreed with the position taken by Barclay and Franklin in regard to Article 3. Franklin appears to have taken this comment as an implicit sanction of his position, or at least as an indication that Congress had no objection to revising the convention. Whatever the case, he and Vergennes quickly concluded their negotiations, agreeing on the document published below. On December 24, Vergennes sent a copy of this draft convention to Castries. Although Vergennes asked for the marine minister’s comments, his request was surely a formality. In Franklin’s view the convention was completed. When writing to Thomas Mifflin the following day, Franklin reported that a fair copy was being prepared for signing.
          Castries’ reply to Vergennes of January 31, 1784, did not conceal his resentment at having been excluded from the negotiations. He commented on each article and tried again to persuade Vergennes to have La Luzerne reopen discussions with Congress. Even if La Luzerne should not succeed in obtaining a more favorable agreement, he observed, the only disadvantage would be a short delay. Vergennes responded by sending Castries a point-by-point refutation of his criticisms, challenging him to lay the matter before the king. Castries, though pointing out that his department would be the one most affected by the convention, declined to press the matter further.
          Franklin and Vergennes appear to have agreed on most articles. Twelve of them remained substantially unchanged from the congressional counterproposal. Franklin convinced Vergennes to omit Article 3 altogether, because, as Vergennes later wrote, Congress would depend for financial reasons on local merchants to serve as American consuls while France would retain the right to prohibit its own agents

from trading. As neither side regarded Article 6 on religious toleration as essential, it was deleted as well. The revised Article 11 (Article 13 of the congressional counterproposal) no longer gave consuls any criminal jurisdiction, following the example of Congress’ change to Article 12 of La Luzerne’s original draft.
          
         
          
            [before December 24, 1783]
          
          Projet de convention entre le Roi T.C. et les Etats Unis de l’Amérique Septentrionale a l’Effet de déterminer et fixer les fonctions et prérogatives des Consuls, Vice Consuls, Agens Commissaires respectifs.
          Le Roi très Chretien et les 13. Etats Unis de l’Amérique Septentrionale s’étant accordés mutüellement par l’arte: XXIX. du traité d’amitié et de commerce conclu entre Eux, la liberté de tenir dans leurs Etats et ports respectifs, des Consuls, Vice Consuls, Agens et commissaires et voulant en conséquence déterminer et fixer d’une maniere réciproque et permanente les Fonctions et prérogatives des dts. [dits] Consuls, Vice Consuls, Agens et Commissaires, il a été convenu ce qui Suit.
          
            Art: 1er.
            Les Consuls et Vice Consuls nommés par le roi T.C. et les Etats Unis seront tenus de présenter leurs provisions à leur arrivée dans les Etats respectifs Selon la forme qui s’y trouvera établie. On leur délivrera sans aucun frais l’Exequatur nécessaire à l’éxercice de leurs fonctions, et sur l’exhibition qu’ils feront du dt. Exequatur, les Gouverneurs, Commandans, Chefs de justice, les Corps, tribunaux ou autres officiers ayant autorité dans les ports et lieux de leurs consulats les y feront jouir aussi tôt et sans difficulté des preéminences, autorité et privilèges accordés réciproquemt. sans qu’ils puissent exiger des dts. Consuls et vice Consuls aucuns droits sous aucunes prétextes quelconques.
          
          
          
            Arte. 2.
            Les Consuls respectifs auront la faculté d’établir des Vice-Consuls dans les différens ports et lieux de leur département, où le besoin l’éxigera: on leur délivrera egalement l’Exequatur nécessaire à l’exercise de leurs fonctions dans la forme indiquée par l’Arte. précédent, et sur l’Exhibition qu’ils feront du dt. Exequatur, ils seront admis et reconnus dans les termes et selon les pouvoirs, autorité et privilèges stipulés par les Art: 1. 4. et 5. de la présente convention.
          
          
            Art: 3.
            Les Consuls respectifs pourront établir des Agens dans les différens ports et lieux de leurs départemts. où le besoin l’éxigera; Ces Agens pourront être choisis parmi les Négocians nationaux ou étrangers, et munis du brevêt de l’un des dits Consuls, ils se renfermeront respectivemt. à rendre aux Commerçans, Navigateurs et batimens respectifs, tous les services possibles, et à informer le Consul ou Vice Consul le plus proche des besoins des dts. Commerçans, Navigateurs et batimens, sans que les dts. Agens puissent autrement participer aux immunités, droits et privilèges attribués aux Consuls et Vice Consuls, et sans pouvoir sous quelque prétexte que ce soit, exiger aucun droit ou émolument quelconque des dts. Commerçans.
          
          
            article 4.
            Les Consuls et vice Consuls, les officiers du Consulat et généralement toutes les personnes attachées aux fonctions consulaires dont la liste sera approuvée et visée par le pouvoir éxecutif du lieu de leur résidence, jouiront respectivement d’une pleine et entière immunité pour leur personne, leurs papiers et leurs maisons.
            Ils seront éxemts de toute service personnelle, et offices publics, logemt. de gens de guerre, milice, guet, garde, tutelle, curatelle, ainsi que de tous droits, taxes, impositions, charges quelconques fors les biens fonds dont ils seront proprietaires les quels seront assujettis aux taxes imposées sur les biens de tous autres particuliers.
            Ils placeront sur la porte extérieure de leur maison les armes

de leur souverain, sans cependant que cette marque distinctive puisse donner le droit d’asile à la de. [dite] maison pour aucun malfaiteur ou Criminel, de manière que le cas arrivant, òu aucun malfaiteur ou Criminel s’y réfugie, il sera rendu sur le champ à la 1ere. requisition et sans difficulté.
          
          
            article 5.
            Dans tous les cas généralement quelconques intéressant la police ou l’administration de la justice, où il sera nècessaire d’avoir une declaration juridique des dts. Consuls et vice Consuls respectifs, les Gouverneur, commandt., Chefs de la justice, les Corps tribunaux òu autres officiers quelconques de leur résidence respective ÿ ayant autorité, seront tenus de les en prèvenir en leur écrivant ou en leur envoyant un officier militaire ou civil pour leur faire connoitre, soit l’objet que l’on se propose, soit la nécessité dans la quelle on se trouve d’aller chéz eux pour leur demander cette déclaration, et les dts. Consuls et vice Consuls seront tenus, de leur côté, de se prêter loyalement à ce qu’on désirera d’eux dans ces occasions.
          
          
            arte. 6.
            Les Consuls et Vice consuls respectifs pourront établir une chancellerie où seront déposés les actes et délibérations consulaires, tous les effets délaissés par deffunts, ou sauvés des naufrages, ainsi que les testamens, obligations, contrats et généralement tous les actes et procédures faits entre leurs nationaux.
            Ils pourront en conséquence, commettre à l’éxercise de la de. Chancellerie des personnes capables, les recevoir, leur faire prêter serment, le donner la garde du Sceau, et le droit de sceller les commissions, jugemens et autres actes du Consulat, ainsi que d’y remplir les fonctions de Notaires et Greffiers.
          
          
            Article 7.
            Les consuls et vice consuls respectifs auront le droit exclusif de recevoir dans leur Chancellerie ou à bord des batimens, les declarations et tous les autres actes que les Capitaines, Patrons, équipages, passager et negoçians de leur nation voudront y passer, même leur testament et autres dispositions de dere. [dernière] volonté; et les expéditions des dts. actes duement légalisés par

les d. consuls ou vice consuls et munis du sceau de leur consulat feront foy en justice dans tous les tribunaux de france et des Etats Unis.
            Ils auront aussi et exclusivement le droit de faire l’inventaire, la liquidation, et de procéder à la vente des effets mobiliers de la succession des Sujets de leur nation qui viendront à mourir dans l’étendüe de leurs consulats, ils y procéderont avec l’assistance de 2. négocians de leur de. nation, à leur choix, et feront déposer, dans leur chancellerie, les effets et papiers des des. Successions, sans qu’aucuns officiers militaires, de justice ou de police du pays puissent les y troubler ou y intervenir de quelque maniere que ce soit, mais les dts. Consuls et vice Consuls ne pourront faire la délivrance des Successions et de leur produit aux heritiers légitimes ou à leurs mandataires, qu’après avoir fait acquitter toutes les dettes que les deffunts auront pû avoir contractées dans le pays par jugement, par actes ou par billets dont l’écriture ou la Signature Seront reconnues et certifiées par deux notables Négocians de la nation des dits deffunts, et dans tous les autres cas le paÿement des dettes ne pourra être ordonné qu’en fournissant par le Créancier, caution suffisante et domiciliée de rendre les sommes induemt. perçües, principal intérets et frais, les quelles cautions cependant demeureront düemt. déchargées après une année en tems de paix et 2. en tems de guerre, si la demande en décharge ne peut être formée avant ces délais contre les héritiers qui se présenteront.
          
          
            Article 8.
            Les consuls et vice Consuls respectifs recevront les declarations, Consulats ou autre actes consulaires de tous Capitaines et patrons de leur nation respective pour raison d’avaries essuyées à la mer par des voyes d’eau ou de jets de marchandises; et les Capitaines et Patrons remettront à la Chancelerie des dts. Consuls et vice consuls des consulats et autres actes consulaires qu’ils auront faits dans d’autres ports pour les accidens qui leur seront arrivés pendant leur voyage. Si un Sujet du roi T.C. et un habitant des Etats Unis sont intéressés dans la de. cargaison, l’avarie sera reglée par les Tribunaux du Pays, et non par les Consuls ou Vice Consuls. Mais lors qu’il n’y aura d’intéressés que des Sujets de leur propre nation ou des étrangers, le Consul

ou le Vice Consul nommeront d’office des Experts de leur de. nation pour régler les dommages ou avaries.
          
          
            article 9.
            Dans le cas oú par tempête ou autre accident, des Vaisseaux ou batimens françois échoueront sur les cótes des Etats Unis, et des vaisseaux et bâtimens des Etats Unis échoueront sur les cotes de france, le consul ou le vice Consul le plus proche du Lieu du naufrage pourra faire tout ce qu’il jugera convenable, tant pour sauver le d. vaisseaux ou batiment, son chargement et appartenances, que pour le magazinage et la sûreté des effets sauvés et marchandises. Il pourra en faire l’inventaire sans qu’aucuns des Officiers militaires, des Douanes de justice ou de police du Pays puissent s’y immiscer autrement que pour faciliter aux Consuls et Vice Consuls, Capne. et équipage du vaisseau naufragé ou echoué, tous les secours et faveurs qu’ils leur demanderont, soit pour la célérité et sûreté du sauvetage et des effets sauvés, soit pour éviter tous désordres.
            Pour prévenir même toute espèce de conflit et de discussions dans les dts. cas de naufrage, il a été convenu que, lorsqu’il ne se trouvera pas de Consul ou vice Consul pour faire travailler au sauvetage, ou que la résidence du consul ou vice consul ne se trouvera pas sur le lieu du naufrage, sera plus éloignée du dt. lieu que celle du juge territorial competent, ce dernier y fera procéder sur le champ, avec toute la célérité, la sûreté et les précautions prescrites par les loix respectives, sauf au dt. juge territorial à Se retirer, le consul ou vice Consul survenant, et à lui remettre les procédures par lui faites, dont le Consul ou vice Consul lui fera rembourser les frais.
            Les marchandises et effets sauvés devront être déposés à la Douane ou autre lieu de sûreté le plus prochain avec l’inventaire qui en aura été dressé par le consul ou vice consul, ou, en leur absence, par le juge qui en aura connu, pour les dts. effets et marchandises, être ensuite délivrés, après le prélévemt. des frais et sans forme de procès, aux propriétaires qui, munis de la main levée du Consul ou Vice Consul le plus proche, les reclameront par eux mêmes ou par leurs mandataires, soit pour réexporter les marchandises, et dans ce cas, elles ne payeront aucune espèce de droit de sortie, soit pour les vendre dans le pays, si elles n’y

sont pas prohibées, et, dans ce der. cas, les des. marchandises se trouvant avariées, on leur accordera une modération sur les droits d’entrée, proportionnée au dommage souffert, le quel sera constatté par le procès verbal dressé lors du naufrage ou de l’échouement.
          
          
            article 10.
            Les Consuls et Vice Consuls auront à bord des Batimens de leur nation respective tout pouvoir et jurisdiction en matiere civile. Ils feront exécuter les loix, ordonnances et reglemens respectifs concernt. la navigation à bord des dts. batimens, et à cet effet ils pourront s’y transporter, sans qu’aucun officier ou autre personnes puissent les en empêcher.
            Ils pourront faire arrêter tous batiment portant pavillon de leur nation respective, le faire séquestrer et même le renvoyer respectivement des Etats Unis en France et de france dans les Etats Unis, et faire arrêter sans difficulté tout capitaine, patron, matelot ou passager de leur de. Nation respective.
            Ils pourront faire arrêter ou détenir dans le pays les matelots ou Deserteurs de leurs nations respectives, ou les renvoyer et faire transporter hors du Pays.
            Ils suffira, pour prouver que les Matelots et déserteurs appartiennent à l’une des nations respectives, que leurs noms soyent inscrits sur les registres du vaisseau, ou porté sur le rôle de l’Equipage.
            L’une ou l’autre de ces preuves étant ainsi administrée concernant les Matelots et Déserteurs, aucuns tribunaux, juges et Officiers quelconques ne pourront en quelque maniere que ce soit, connoitre des plaintes que les matelots et Déserteurs pourroient former. Mais ils seront au contraire délivrés sur un ordre signé

par le Consul ou Vice Consul sans qu’on puisse aucunement les détenir, engager ou soustraire.
            Et pour parvenir à l’entière exécution des dispositions contenues dans cet art. toutes Personnes ayant autorité seront tenues d’assister les dts. Consuls ou Vice Consuls, et sur un simple réquisitoire signé d’Eux, ils feront detenir et garder dans les prisons à la disposition et aux frais des dts. Consuls ou Vice Consuls les dts. matelots et déserteurs jusqu’à ce qu’ils ayent occasion de les faire sortir du Pays.
          
          
            Article 11.
            Dans le cas où les sujets respectifs auront commis quelque crime contre aucuns habitans du Pays, ils seront justiciables des juges du Pays.
          
          
            article 12.
            Tous les différends et procès entre les sujets du Roi T.C. établis dans les Etats Unis ou entre les Citoyens et sujets des Etats Unis établis en france, et tous les différends et procès concernant le commerce entre les sujets du Roi T.C. et une des parties résidente en france ou ailleurs, et l’autre dans les Etats Unis, ou entre les Citoyens et sujets des Etats Unis, l’une des parties faisant sa résidence dans les Etats Unis ou ailleurs, et l’autre en france, seront terminés par les Consuls respectifs, soit par un renvoy par devant des arbitres, soit par un jugement sommaire et sans frais.
            Aucun officier civil ou militaire ne pourra intervenir ou prendre une part quelconque à l’affaire. Les appels seront portés devant les tribunaux de france ou des Etats unis qui devront en connoitre. Les Consuls ou Vice Consuls ne pourront connoitre des disputes ou différends qui s’eleveront entre un sujet du Roi T.C. et un citoyen des Etats Unis, mais les des. disputes et différends seront portés devant les tribunaux dont le defendeur sera justiciable.
          
          
            Article 13.
            L’utilité générale du commerce ayant fait établir en france des tribunaux et des formes particulieres pour accélerer la décision des affres. de commerce, les Négocians des Etats Unis jouiront

du bénéfice de ces établissemens en france, et le Congrèz des Etats unis recommendera aux législatures des différens Etats de procurer des avantages équivalents en faveur des Négocians françois pour la promte expédition et décision des affaires de la même nature.
          
          
            article 14.
            Les sujets du Roi T.C. et ceux des Etats Unis qui justifieront être du corps de la nation respective, par le certificât du Consul ou du Vice Consul du district faisant mention de leurs noms, surnoms, et du lieu de leur établissement, comme inscrits dans les régistres du Consulat, ne pourront perdre, pour telle cause que ce soit, dans les domaines et Etats respectifs, la qualité de sujets du pays dont ils sont originaires, conformémt. à l’Art: XI du traité d’amitié et de commerce du 6. fevrier 1778. dont le présent Arte: servira d’interprétation en cas de besoin, et les dts. sujets respectifs jouiront en conséquence de l’exemption de tout service personnel dans le lieu de leur établissement.
          
          
            article 15.
            Si quelqu’autre nation acquiert en vertu d’une convention quelconque, soit en france, soit dans les Etats Unis, un traitement plus favorable relativement aux préeminences, pouvoirs, autorité et priviléges consulaires, les Consuls, Vice Consuls et agens du Roi T.C. ou des Etats unis réciproquement y participeront aux termes stipulés par les Art: II. III. et IV. du Traité d’amitié et de commerce conclu entre le Roi T.C. et les Etats Unis.
          
          
            Article 16.
            Les ratifications de la présente convention seront données en bonne forme et echangées de part et d’autre dans l’espace de six mois ou plus tôt si faire se peut.
            En foy de quoi &ca../.
          
         
          Notations: Envoyé copie à Mr. le Mal. de Castries le 24. xbre. 1783./. / Rédigé contradictoiremt. avec Mr. franklin./.
        